Citation Nr: 1410637	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1964.

This case comes before the Board of Veterans' Appeals on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Waco, Texas, from which the appeal was certified.

In February 2014, the appeal was advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was denied in a March 1996 rating decision.  He did not perfect an appeal to that decision, or submit documentation constituting new and material evidence within the one-year appeal period; thus, it is final.

2.  Additional evidence received since the March 1996 rating decision relates to an unestablished fact necessary to establish the claim of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The claim for entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5208 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claims adjudicated below.  This is so because the Board is taking action favorable to the Veteran in the decision below. As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

"New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection for a lumbar spine disability was denied in a March 1996 rating decision; the Veteran did not perfect an appeal to that decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Thus, it is final.  38 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.10, 20.302, 20.1103 (2013).  The evidence before the adjudicators at the time of the March 1996 rating decision included the service treatment records which did not reveal complaints, treatment, or a diagnosis of a lumbar spine disability, and VA treatment records which revealed a diagnosis of lumbosacral spine degenerative joint disease.  The March 1996 rating decision denied the Veteran's claim for service connection on the basis that the evidence did not establish a relationship between the diagnosed lumbosacral spine degenerative joint disease and the Veteran's military service or a service-connected disability. 

Evidence added to the claim file since the March 1996 rating decision includes VA and private treatment records; several statements from the Veteran, his friends, and family; and two conflicting medical opinions.  In an April 1997 statement, the Veteran's private physician indicated that it is possible that the development of the Veteran's low back pain is at least partially related to his pre-existing left knee problems.  In contrast, the April 2009 VA examiner opined that the Veteran's back pain is not related to the left knee degenerative joint disease because there was nothing in current literature that would indicate that degenerative joint disease in a knee would cause degeneration of the spine.  The VA examiner attributed the Veteran's low back pain to aging and attrition.

Since the lack of evidence regarding a relationship between the Veteran's lumbar spine disability and service was the basis for the denial of the claim in the March 1996 rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303; see also Shade, supra.  The April 1997 private medical opinion and April 2009 VA opinion both address that nexus.  The Board thus finds that new and material evidence has been received, and the claim must be reopened.  






ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine disability, and to that extent only the appeal is granted.


REMAND

The Veteran contends that his lumbar spine disability is related to his service-connected left knee disability on the basis that his left knee disability results in altered gait which in turn causes injuries and discomfort to his lower back.  Although the VA examiner opined that the Veteran's low back pain was not caused by his service-connected left knee disability, no opinion was offered as to whether his left knee disability aggravated his low back disability.  

In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  In light of the need for such a medical opinion, remand is required so that an addendum to the April 2009 VA examination can be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the reopened issue of entitlement to service connection for a lumbar spine disability is REMANDED for the following actions: 

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbar spine disability.  All necessary testing should be conducted.  After review of the entire record, the examiner is to provide an opinion as to whether it is at least as likely as not (1) directly related to his military service, (2) caused by (the direct result of) his service-connected left knee disability or any other service-connected disability, or (3) aggravated (worsened beyond the natural progression of the condition) by his service-connected left knee disability or any other service-connected disability.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


